Citation Nr: 0533088	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for abdominal incisional hernia.


REPRESENTATION

Appellant represented by:	Virgin Islands Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.


This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 1999 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
compensation benefits under 38 U.S.C.A. § 1151 for abdominal 
incisional hernia and assigned an initial noncompensable 
evaluation.  Appeal to the Board was perfected.  A September 
2003 RO rating decision granted a 40 percent rating for 
abdominal incisional hernia effective to the date of claim.

The RO transferred the appeal to the Board in May 2004.  The 
Board notes that the RO received additional VA clinic records 
in September 2004, after the March 2004 Statement of the Case 
(SOC) was issued, and the Board received them in November 
2004.  The Board has reviewed those records and finds that 
most are irrelevant to the issue on appeal.  See 38 C.F.R. 
§ 19.37(a).  The May 2002 record that is relevant, however, 
duplicates evidence previously of record.  Id.  The Board 
will proceed accordingly.

The Board also notes that the veteran reports his service-
connected hernia is affecting his back and left leg.  
Specifically, the veteran describes muscle cramps in his left 
leg, and increasing difficulty standing up from a sitting 
position.  See Notice of Disagreement (NOD) dated November 
2003.  Additionally, the veteran contends that the hernia is 
affecting circulation from his left hip down to his leg.  See 
VA Form 9 dated April 2004.  While not explicitly stated, 
these statements appear to have been intended as a separate 
claim for entitlement to service connection for disabilities 
claimed as secondary to service-connected hernia.  The record 
does not indicate that the RO has addressed these separate 
and distinct matters.  Nor does the record indicate that the 
RO has addressed whether a separate rating should be assigned 
for the veteran's scars, which were noted to be tender during 
an August 2003 VA examination.  Finally, the Board notes that 
the February 1999 rating decision granting compensation 
benefits under 38 U.S.C.A. § 1151 for abdominal incisional 
hernia states, in the decision and reasons and bases, that 
the evaluation was effective from February 18, 1998, yet the 
last page of the rating decision, as well as the subsequent 
rating decisions, indicate that the effective date of the 
award was August 18, 1998.  The RO should address this 
discrepancy.  These matters are REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The veteran's incisional hernia is large, reducible and 
operable.  


CONCLUSION OF LAW

Criteria for an initial evaluation in excess of 40 percent 
for service-connected abdominal incisional hernia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that appeal has been 
perfected with respect to the February 1999 rating decision.  
The veteran filed a notice of disagreement (NOD) with this 
rating decision in June 1999.  The RO issued a statement of 
the case (SOC) in June 2000, but it was returned by the 
postal service.  The RO remailed it on September 21, 2000, 
and the veteran's VA Form 9 was received by the RO on October 
30, 2000, which is within 60 days after the SOC was mailed to 
the veteran's correct address.  Thus, the Board considers 
this as a timely substantive appeal, see 38 C.F.R. 
§ 20.302(b)(1) (2005).  Moreover, the RO informed the veteran 
by letter dated July 2003 that it was continuing to work on 
his pending appeal.  See also September 2003 rating decision.  
To the extent that there might be any question concerning the 
timeliness of the appeal from the February 1999 rating 
decision, it appears that the RO has waived any untimeliness 
of the veteran's appeal.  The Board also accepts the appeal 
as timely.  See Gonzalez-Morales v. Principi, 16 Vet. App. 
556 (2003).   

It also appears that the RO characterized the veteran's 
appeal as completed by awarding him an evaluation of 40 
percent, thus dismissing his appeal of the February 1999 
rating decision.  See September 2003 rating decision.  The 
United States Court of Appeals for the Federal Circuit has 
emphasized that VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  Therefore, notwithstanding the RO's notation, the 
Board finds that the veteran did not convey a specific intent 
to limit his appeal to an increase of 20 percent and, 
although ambiguous, set forth arguments that met the criteria 
for a 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1992) ("the claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.").  
Furthermore, in the September 2003 RO rating decision, the RO 
awarded compensation benefits effective to the original date 
of claim.  As such, the Board finds that the appeal before 
the Board has been pending as an original rating claim.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Historically, the veteran underwent aortofemoral bypass 
surgery performed by VA in 1997.  He developed an abdominal 
incisional hernia that required surgical repair by 
herniorrhaphy in February 1998.  A June 1998 surgery 
consultation found no evidence of recurrence of the hernia.  
An RO rating decision dated February 1999 granted entitlement 
to compensation for abdominal incision hernia and assigned a 
noncompensable rating effective to the date of claim.  As 
noted above, the veteran perfected an appeal to this 
decision.

Subsequent VA clinic records include a May 2002 consultation, 
which noted a midline incision from previous hernia repair 
with an incisional hernia that was non-painful to palpation.  
The veteran was further noted to be passing gasses and stool 
adequately.  Surgical repair of the hernia was recommended, 
but the veteran requested that the surgery be preformed in 
the continental United States rather than in San Juan.

The record indicates that a VA compensation and pension (C&P) 
digestive conditions examination was performed in August 
2003.  The veteran's medical records, which were reviewed by 
a VA examiner, noted the aortofemoral bypass surgery 
performed in 1997.  Following the surgery, an abscess 
developed that twice needed draining.  Thereafter, the 
veteran developed a big hernia in the abdominal incision in 
the mid abdominal wall, which is large and covers almost all 
the incision.  The VA examiner noted that it is movable, 
nontender, and reducible.  On physical examination, the VA 
examiner noted "hernia, reducible no thrust, not using the 
belt, the hernia can be operated and is to be operated soon; 
ventral hernia, big, covers practically all the abdominal 
incision and goes also to the right side of the lower pole."  
The veteran was diagnosed with an abdominal wall incisional 
hernia, which was large, reducible, and operable.  

A VA C&P scar exam was also conducted in August 2003 by a 
second VA examiner.  The veteran reported recurrence of 
abdominal hernia, but no complaints of infections or symptoms 
in the scars other than discomfort.  The VA examiner noted 
that the veteran had three different scars.  A midline 
abdominal scar began above the umbilicus down to the pubic 
area and measured 36cm by 4cm at its widest.  A second scar 
was located on the right lateral inguinal area and was 18cm 
by 3cm.  A third scar was located on the left lateral 
inguinal area and was 6cm by 2cm.  All three had abundant 
keloid, no adhesions, and were tender to palpitation.  The 
scars were smooth and had no atrophic or scaly findings.  
There was no instability, but mild elevation was noted.  The 
scars were superficial, not deep, and there was no 
inflammation or edema.  The scars were all darker than the 
surrounding skin.  The examiner specifically indicated that 
no limitation of motion or disfigurement had been caused by 
the scars.  The diagnoses were residual of abdominal hernia 
repair surgery and residual of aortofemoral bypass scar.  

The Schedule does not specifically provide criteria for 
incisional hernia.  Evaluation of a service-connected 
disability in accordance with schedular criteria that closely 
pertain to an analogous disease in terms of functions 
affected, anatomical localization, and symptomatology, is 
permitted in such circumstances.  38 C.F.R. § 4.20 (2005).  
Incisional hernia is currently evaluated by analogy under 38 
C.F.R. § 4.114, Diagnostic Code 7339 (2005) for hernia, 
ventral, postoperative.  A post-operative, ventral hernia is 
evaluated as 100 percent disabling when there is massive, 
persistent, severe diastasis of recti muscles, or extensive 
diffuse destruction or weakening of muscular and fascial 
support of abdominal wall so as to be inoperable.  The next 
lower evaluation is the 40 percent rating, currently 
assigned.  38 C.F.R. § 4.114, Diagnostic Code 7339.

This appeal arises from the RO's February 1999 rating 
decision, which granted service connection for abdominal 
incisional hernia and assigned an initial noncompensable 
disability rating effective August 18, 1998.  A subsequent 
rating decision, issued in September 2003, increased the 
evaluation to 40 percent effective August 18, 1998.  There is 
a distinction between a claim to increase the rating for a 
disability for which service connection has long been in 
effect and an appeal of an initial rating assigned for a 
disability upon a grant of service connection.  The latter is 
the case here.  Here, the RO assigned a noncompensable rating 
for abdominal incisional hernia and then increased the rating 
to 40 percent, both effective on the date the claim was 
filed.  As such, the Board evaluates the extent of impairment 
due to abdominal incisional hernia throughout the entire 
period beginning with the filing of the claim in August 1998, 
and considers whether "staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran reports a recurrence of the hernia and a 
disfigurement of his abdomen.  See November 2003 NOD.  He 
also reports that the hernia is the length of his torso, from 
the center of the top of the abdominal wall to the top of his 
penis, continuing down the right leg where bypass surgery was 
performed.  See VA Form 9 dated April 2004.  The veteran also 
states that the VA Medical Center (VAMC) in San Juan wants to 
operate on his hernia again, but he has requested the 
operation to be performed in the United States.  Id.  

The Board finds that a rating higher than the 40 percent 
currently assigned is not warranted.  First, although the 
veteran self-reported an increase in the hernia's size in 
April 2004, the size has not changed significantly from the 
VA examiner's findings so as to warrant a higher rating.  See 
VA C&P scar examination conducted in August 2003.  Secondly, 
VAMC progress notes dated January 2001 to October 2003 do not 
indicate that the hernia contains massive, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.

In so holding, the Board has considered the veteran as 
competent to describe symptoms associated with his hernia.  
As noted above, the veteran describes recurrence of his 
hernia, disfigurement of his abdomen, and the hernia's size.  
He does not, however, allege or describe massive, persistent, 
severe diastasis of recti muscles, or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall, so as to be inoperable.  The medical 
descriptions of his hernia more probatively establish that 
the hernia is large, reducible and operable.  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board has also considered whether the veteran's service-
connected hernia may be rated under other Diagnostic Codes 
relating to the digestive system.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Most of these diagnostic 
codes, however, are simply not applicable to the veteran's 
service-connected disability.  The diagnostic codes relating 
to various other hernias also do not apply.  The veteran's 
incisional hernia is not an inguinal hernia that is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable (Diagnostic Codes 7338 and 7340).  Nor is the 
incisional hernia hiatal, and there are no symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe health impairment (Diagnostic Code 7346).   


Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  He has not been hospitalized 
during the appeal period, and he has refused additional 
surgery at the San Juan VAMC.  Accordingly, the Board is of 
the opinion that referral of the claim to the Director of 
Compensation and Pension for extraschedular evaluation is not 
warranted under 38 C.F.R. § 3.321(b) (2005).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, the July 2003 
letter, sent after appeal was perfected as to the February 
1999 rating decision, advised the veteran that the evidence 
must show an increase in severity of incisional hernia; that 
the RO would assist him by obtaining VA medical records and 
relevant Federal agency records and by providing a C&P 
examination, if necessary; that further assistance - 
obtaining other pertinent medical or non-medical evidence - 
would be provided if the veteran provided sufficient 
information about these records to enable it to do so; and 
that the veteran ultimately bears the responsibility for 
substantiating his claim.

As for the fourth element, the Board acknowledges that the 
July 2003 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to him.  First, the letter did ask him to inform VA 
about any additional evidence or information he thought would 
support his claim, substantially similar to language of the 
"fourth element."  Second, the SOC dated in March 2003 
contained the text of 38 C.F.R. § 3.159, which contains the 
provision from which the so-called "fourth element" is 
derived.  Thus, throughout the appeal period, the veteran was 
notified of this element numerous times.  No new evidence or 
information, or even a request for further assistance, was 
submitted.  Under the circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need for 
further substantiation with relevant evidence in his 
possession.  

It also is noted that full VCAA notice arguably was achieved 
through a combination of a letter and SOC.  The law basically 
requires that a valid VCAA notice include the key elements 
outlined above; it does not mandate a single letter that 
accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

As for the timing of the VCAA notice, the Board notes that 
the Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which pre-
AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . ."  The Board interprets the 
Pelegrini II decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Court 
recognized that a case-by-case evaluation might be warranted.  
The Board has conducted such an evaluation here and has 
determined that adequate notice was provided, as set forth 
above.  In this case, the appeal from the February 1999 
rating decision was completed before the VCAA was enacted; 
consequently, Section 5103(a) notice could not have been 
given before the rating decision that is the basis of this 
appeal.  Moreover, the record is not incomplete due to VA 
action or inaction with respect to VCAA notification.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given two appropriate C&P examinations.  The 
veteran's self-reported symptoms do not describe an increase 
in disability so as to warrant a new examination.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995) (an examination that was 
adequate for purposes of determination of the claim by the 
AOJ ordinarily will be adequate for purposes of the Board's 
determination-except to the extent that the veteran alleges 
that the disability in question has undergone an increase in 
severity since the time of his last examination).  The RO 
obtained the veteran's VA medical records and written 
statements, and associated them with the claims folder.  
Again, the veteran had notice of the status of his claim and 
opted not to submit more information before the case was sent 
to the Board.  The Board finds it reasonable to interpret 
this action to mean that he is satisfied with the development 
in his claim.  Thus, further development is unlikely to add 
more relevant evidence or information.


	(CONTINUED ON NEXT PAGE)




ORDER

A disability evaluation greater than 40 percent for service-
connected incisional hernia is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


